UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1748


SHQIPRON KOLGECI,

                Petitioner,

          v.

JEFFERSON B. SESSIONS, III, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 17, 2017              Decided:   February 23, 2017


Before KING, THACKER, and HARRIS, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Gregory Marotta, Vernon, New Jersey, for Petitioner.     Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Emily
Anne Radford, Assistant Director, Holly M. Smith, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shqipron Kolgeci, a native of Yugoslavia and a citizen of

Kosovo,    petitions        for    review      of     an     order    of     the       Board    of

Immigration      Appeals       (Board)        dismissing       his     appeal      from        the

immigration judge’s decision denying his requests for asylum,

withholding      of    removal,      and      protection       under       the     Convention

Against    Torture.         We    dismiss      in     part    and     deny    in       part    the

petition for review.

      Kolgeci    first      challenges         the    agency’s       determination            that

his asylum application is time-barred and that no exceptions

applied     to        excuse      the      untimeliness.                See        8        U.S.C.

§ 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2016).                                    We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2012), and find that Kolgeci has not raised any

claims that would fall under the exception set forth in 8 U.S.C.

§ 1252(a)(2)(D) (2012).             See Gomis v. Holder, 571 F.3d 353, 358-

59 (4th Cir. 2009).               Accordingly, we dismiss the petition for

review with respect to Kolgeci’s asylum claim.

      Kolgeci next disputes the agency’s finding that he failed

to establish past persecution.                     We have thoroughly reviewed the

record, including the transcript of Kolgeci’s merits hearing,

his   asylum     application,           and    all     supporting          evidence.           We

conclude    that      the   record      evidence       does     not    compel          a    ruling

contrary to any of the administrative findings of fact, see 8

                                               2
U.S.C.    §    1252(b)(4)(B)     (2012),      and   that   substantial        evidence

supports the Board’s decision.                See INS v. Elias-Zacarias, 502
U.S. 478,   481   (1992).      Therefore,        we   deny    the   petition     for

review in part for the reasons stated by the Board.                          See In re

Kolgeci (B.I.A. June 9, 2016).

       Accordingly,     we     dismiss   in    part      and    deny   in    part   the

petition for review.         We dispense with oral argument because the

facts    and    legal   contentions      are   adequately        presented     in   the

materials      before   this    court    and    argument       would   not    aid   the

decisional process.

                                                    PETITION DISMISSED IN PART
                                                            AND DENIED IN PART




                                          3